BLD-192
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 13-1306
                                     ___________

                       In re: CHERYL LUCRETIA SPRINGS,
                                     Debtor

                         CHERYL LUCRETIA SPRINGS,
                                   Appellant
                     ____________________________________

                   On Appeal from the United States District Court
                             for the District of Delaware
                           (D.C. Civil No. 13-cv-00156)
                    District Judge: Honorable Sue L. Robinson
                    ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    April 11, 2013

       Before: SCIRICA, HARDIMAN and GREENAWAY, JR., Circuit Judges

                             (Opinion filed: May 1, 2013)
                                     _________

                                      OPINION
                                      _________

PER CURIAM

      In June 2012, the Appellant, Cheryl Lucretia Springs, filed for protection under

Chapter 7 of the United States Bankruptcy Code. During the course of the bankruptcy
proceedings, Springs’s landlord requested relief from the automatic stay in order to

commence eviction proceedings against her in state court. The Bankruptcy Court granted

the landlord’s motion. In December 2012, the Bankruptcy Court dismissed Springs’s

Chapter 7 case. She did not appeal from the order.

       Approximately two weeks later, in January 2013, Springs filed a second Chapter 7

case. Following a hearing, the Bankruptcy Court dismissed this second case on the

ground that, inter alia, “the sole purpose behind commencing this case was to hinder and

frustrate the exercise of the Landlord’s legal remedies.” Springs appealed this order to

the United States District Court for the District of Delaware.

       While the appeal was pending in the District Court, Springs filed an emergency

motion to stay the eviction proceedings, arguing that she and her family had nowhere else

to live. The District Court denied Springs’s motion on the grounds that she had not

provided any information about the status of the eviction proceedings, and had not

demonstrated that she would prevail on the merits of her appeal. Springs now appeals

from the District Court’s order. 1




1
 We have jurisdiction over this appeal pursuant to 28 U.S.C. §§ 1292(a)(1) and
158(d)(1).


                                             2
       The District Court considered the following factors to determine whether to issue a

stay in this case: (1) whether Springs made a strong showing that she was likely to

succeed on the merits of her appeal; (2) whether she would be irreparably injured absent

a stay; (3) whether issuance of the stay would substantially injure the other parties; and

(4) where the public interest lies. See Republic of Philippines v. Westinghouse Elec.

Corp., 949 F.2d 653, 658 (3d Cir. 1991). We agree with the District Court that these

factors weighed against granting a stay. While Springs stated in her motion that the

Bankruptcy Court’s underlying decision to dismiss her second Chapter 7 case was

“harsh,” she did not point to any specific error in that decision. In fact, she did not

challenge any of the Bankruptcy Court’s findings of fact or conclusions of law.

Furthermore, she did not provide the District Court with any information about the status

of the state court eviction proceedings, or indicate whether any legal remedies were

available to her there. Under these circumstances, the District Court did not err in

denying her request for a stay.

       In the document that Springs filed in support of her appeal, she asks this Court to

“reopen” and “discharge” her bankruptcy case. We note, however, that her appeal from

the Bankruptcy Court’s ruling is still pending in the District Court, and the only matter

presently before us is the District Court’s order denying her motion to stay the eviction

proceedings. Therefore, we will not consider her request.




                                              3
      For the foregoing reasons, we conclude that there is no substantial question

presented by this appeal. Accordingly, we will summarily affirm the District Court’s

order. See 3d Cir. LAR 27.4; 3d Cir. I.O.P. 10.6.




                                            4